OWEN, Judge.
Appellant was charged with lewd and lascivious assault upon a minor under the age of 14 years. He entered a plea of guilty and on such plea was adjudged guilty and sentenced to 25 years under the Child Molester Act, Chapter 801, F.S.1967, F.S.A. On this appeal he questions the voluntariness of the plea of guilty and for the first time questions the constitutionality of the Child Molester Act.
The record discloses that the trial judge, with admirable restraint and patience, fully interrogated the defendant to make certain that his plea of guilty was made voluntarily and with a clear understanding of its consequences and the nature of the possible penalty to be imposed, and there is nothing in the record to indicate that the guilty plea was induced by any promise, threat, coercion or compulsion which would in any manner deprive it of the character of a voluntary act. Machibroda v. United States, 1962, 368 U.S. 487, 82 S.Ct. 510, 7 L.Ed.2d 473; Brown v. State, 1926, 92 Fla. 592, 109 So. 627; Clay v. State, 1921, 82 Fla. 83, 89 So. 353; Lee v. State, Fla.App.1967, 204 So.2d 245.
*447The grounds upon which appellant seeks to have the act declared unconstitutional have been decided adversely to appellant’s position in the cases of McKee v. State, Fla.1967, 203 So.2d 321; Newsome v. State, Fla.App.1968, 215 So.2d 29; Buchanan v. State, Fla.App.1959, 111 So.2d 51.
The judgment and sentence are severally affirmed.
WALDEN, C. J., and CROSS, J., concur.